DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-15 are allowed.
The present invention is directed to a touch display apparatus is formed with a substrate, a planarization film, an anode electrode, an organic light emitting layer, a cathode electrode, a bank including a first cavity and a second cavity, and a spacer disposed between the cathode electrodes on the bank. The claimed invention (claim 1 as representative of the independent claims) recites:
A touch display device comprising: 
a substrate; 
a planarization film disposed over the substrate; 
an anode electrode and a touch metal disposed on the planarization film; 
a bank disposed over the planarization film on which the anode electrode and the touch metal are disposed, and the bank including a first cavity exposing the anode electrode and a second cavity exposing the touch metal; 
an organic light emitting layer disposed in the first cavity and disposed over the anode electrode; 
a cathode electrode disposed over the organic light emitting layer and the bank, the cathode electrode having a first cathode electrode and a second cathode electrode; and 
a spacer disposed between the first cathode electrode and the second cathode electrode, on the bank, wherein the first cathode electrode and the second cathode 
wherein the spacer is electrically separated from the first cathode electrode and the second cathode electrode, wherein the spacer includes a first spacer and a second spacer, 
wherein the organic light emitting layer and the first cathode electrode have a same contour that defines the first cavity, and the first cavity and the second cavity are formed in the bank.

The claimed material as disclosed is detailed and specific. The prior art teach a display device equipped with a touch panel as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 3, 6-11 and Figure 1-3. Applicant has argued these limitations on pages 2-3 of Applicant’s Remarks filed January 27, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the 

Claims 16, 18 are allowed.
The present invention is directed to a touch display apparatus is formed with a substrate, a planarization film, an anode electrode, an organic light emitting layer, a cathode electrode, a bank including a first cavity and a second cavity, and a spacer disposed between the cathode electrodes on the bank. The claimed invention (claim 16 as representative of the independent claims) recites:
A touch display device comprising:
a substrate; 
a planarization film disposed over the substrate; 
an anode electrode and a touch metal disposed on the planarization film; 
a bank disposed over the planarization film on which the anode electrode and the touch metal are disposed, and including a first cavity exposing the anode electrode and a second cavity exposing the touch metal; 
an organic light emitting layer disposed in the first cavity and disposed over the anode electrode; 
a cathode electrode disposed over the organic light emitting layer and the bank, the cathode electrode having a plurality of separated cathode electrodes; and 
a plurality of spacers disposed between the plurality of separated cathode electrodes, on the bank, 

wherein the plurality of spacers are electrically insulated from the plurality of separated cathode electrodes, 
wherein the spacer includes a first spacer and a second spacer, 
wherein the first spacer is adjacent to the second cavity exposing the touch metal, and the first cavity is disposed between the first and second spacers that are disposed on the bank, and 
wherein the organic light emitting layer and the first cathode electrode have a same contour that defines the first cavity, and the first cavity and the second cavity are formed in the bank.

The claimed material as disclosed is detailed and specific. The prior art teach a display device equipped with a touch panel as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 3, 6-11 and Figure 1-3. Applicant has argued these limitations on pages 2-3 of Applicant’s Remarks filed January 27, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WAKA (US 2020/0124906 A1) teaches a display substrate includes a substrate, a first conductive member, a second conductive member, an alignment film, an insulator, and a contact hole filler. The substrate includes a display area and a non-display area surrounding the display area. The first conductive member is disposed in the non-display area. The second conductive member is disposed in upper than the first conductive member to partially overlap the second conductive member in the non-display area. The alignment film is disposed upper than the second conductive member to straddle the display area and the non-display area. The insulator is disposed between the first conductive member and the second conductive member in the non-display area. The insulator includes a contact hole in a section overlapping the first conductive 
YE (US 2019/0157355 A1) teaches a touch screen panel and a method of manufacturing touch screen panel are provided. The touch screen panel includes a TFT array substrate; a first protecting layer positioned on the TFT array substrate; a plurality of metal traces interval positioned on the first protecting layer; a second protecting layer covering the metal traces and the first protecting layer; and an anode, a pixel defining layer, a light-emitting layer and a plurality of interval positioned cathodes are sequentially positioned on the second protecting layer, the cathodes are used to be touch electrode layer, each of the cathodes is electrically connecting to the correspondingly metal trace. Because the invention does not need to position another touch screen electrode/panel, reduces the element, which decreases thickness of the OLED touch screen panel, it beneficial to light weight development.
Chiang et al (US 2017/0024075 A1) teach an in-cell touch panel is disclosed. The in-cell touch panel includes a plurality of pixels. A laminated structure of each pixel includes a substrate, an organic emissive layer, a spacer and a first conductive layer. The organic emissive layer is formed above the substrate. The spacer is formed above the substrate with a specific distribution density. The first conductive layer is formed above the organic emissive layer opposite to the substrate, wherein at least a part of the first conductive layer is not formed above the spacer.
Park et al (US 2014/0183479 A1) teach an organic light emitting display device and a method for manufacturing the same. The organic light emitting display device includes a plurality of pixels, each including a set of sub pixels. Each of the sub pixels 
Kobayashi et al (US 2013/0020564 A1) teach a transparent organic EL element comprising: a transparent substrate, a first transparent electrode layer formed on the transparent substrate in stripe form, an insulating partition wall formed in stripe form in a direction orthogonal to the longitudinal direction of the first transparent electrode layer on the transparent substrate with the first transparent electrode layer formed, an organic EL layer including a light emitting layer and formed on the first transparent electrode layer in the light emitting region between the partition walls, a second transparent electrode layer formed on the organic EL layer and divided with the partition wall, and a first auxiliary electrode group formed on the second transparent electrode layer with a plurality of metal fine lines disposed parallel with each other, characterized in that an angle θ1 is 0°< θ1 <90°.
Jeong et al (US 2017/0075478 A1) teach a display device includes: a substrate including a plurality of pixel regions; a first electrode arranged on each of the pixel regions of the substrate; an organic layer arranged on the first electrode; a second electrode including a plurality of second electrode patterns each at least partially overlapping respective ones of the pixel regions and arranged on the organic layer; and a plurality of sensing lines spaced apart from the first electrode on the same plane or layer as the first electrode, the sensing lines being connected to respective ones of the second electrode patterns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693